Citation Nr: 0118439	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-00 679	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the April 
1997 decision of the Board of Veterans' Appeals that denied 
service connection for loss of teeth and service connection 
for a skin disorder of the hands and feet.

(The issue regarding entitlement to service connection for 
numbness of both hands, to include whether the appeal was 
timely filed, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The appellant served on active duty from July 1954 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the moving party contending that the 
April 24, 1997 decision of the Board contained clear and 
unmistakable error in denying his claims of entitlement to 
service connection for loss of teeth and service connection 
for a skin disorder of the hands and feet.  The Board also 
remanded the issue of entitlement to nonservice-connected 
pension.  However, that remand does not constitute a final 
Board decision and is not part of this appeal.  Moreover, the 
RO subsequently granted nonservice-connected pension benefits 
in rating decision of December 1997.

The Board notes that in May 2001, it received a statement 
from the veteran requesting a Travel Board hearing.  This 
statement is on the bottom of a letter from the Board to the 
veteran, dated in March 2001, informing him that his 
substantive appeal may not have been filed on time with 
regard to his claim for service connection for numbness of 
both hands.  The veteran did not indicate that he wanted a 
Travel Board hearing regarding all issues currently before 
the Board.  Based on the fact that this request is located on 
the Board letter regarding only the issue of his claim for 
service connection for numbness of both hands, the Board has 
determined that his request for a Travel Board hearing 
concerns only that issue and not the issue of whether the 
April 1997 Board decision contains clear and unmistakable 
error.  Accordingly, the Board need not remand that issue for 
a Travel Board hearing and will address the issue on the 
merits below.


FINDINGS OF FACT

1.  On April 24, 1997, the Board, in pertinent part, denied 
service connection for loss of teeth and service connection 
for a skin disorder of the hands and feet.

2.  In December 1999, a motion for revision of the April 24, 
1997 Board decision was filed based on clear and unmistakable 
error.

3.  The Board's 1997 decision denying service connection for 
loss of teeth and service connection for a skin disorder of 
the hands and feet does not contain an error which, had it 
not been made, would have manifestly changed the outcome of 
the claims.


CONCLUSION OF LAW

The criteria for revision of the Board's 1997 decision, which 
denied service connection for loss of teeth and service 
connection for a skin disorder of the hands and feet, based 
on clear and unmistakable error have not been met.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the time of the April 1997 Board decision, the evidence 
consisted of the veteran's service medical records, private 
treatment records, statements from private physicians, VA 
examination reports, and a transcript of a personal hearing 
held in June 1995 before a hearing officer at the RO.

The service medical records include the enlistment 
examination report dated in July 1954 and the separation 
examination report dated in October 1957.  Both examination 
reports are negative for any skin disorders.  The remainder 
of the service medical records are also negative for 
complaints of, treatment for, or a diagnosis of any skin 
disorders on the hands and feet.  The enlistment examination 
report notes that an acceptable dental examination had not 
been done by the dental officer.  The dental treatment 
records do not show treatment for or a diagnosis of gum 
disease, periodontal disease, loss teeth, or that any teeth 
were pulled during service.  The separation examination 
report notes that the veteran had six missing teeth.  
However, there is no evidence that the teeth were pulled 
during service for a chronic dental condition.

A private medical record shows that the veteran received 
dental treatment in the 1980s.  The record indicates that he 
was being fitted with dentures and was edentulous at that 
time.

Other private medical records show treatment for skin 
problems.  Medical records from Dr. Mohajerin show treatment 
from October 1989 to April 1995 for various skin problems of 
the veteran's hands and feet.  The earliest record, dated in 
October 1989, shows a diagnosis of chronic lichenoid 
psoriasiform dermatitis (occupational contact).  In addition, 
a Physical Functional Impairments/Limitations Report dated in 
April 1995 notes a diagnosis of hand dermatitis and that the 
veteran's restrictions were mainly due to a chronic hand 
condition.

The Board notes that there are several additional private 
medical records that relate to a motor vehicle accident in 
which the veteran injured his neck and cervical spine.  
Accordingly, such records are not relevant to the issue 
before the Board at this time.

The evidence at the time of the April 1997 Board also 
included a June 1994 statement from Dr. Flannery, an 
orthopedic surgeon, that the veteran was unable to work until 
August 1994.  However, the statement does not identify the 
condition preventing the veteran from working.  An August 
1994 statement from Dr. Byfield notes that the veteran had 
hand eczema and could not continue to work with chemical or 
detergents on his hands.  The physician did not provide an 
opinion as to the etiology of the current hand eczema.

The evidence also contains copies of prescription labels 
dated in October 1994.  The prescriptions are for ointments 
to be applied to the hands for eczema and to the hands, feet 
and armpits for chronic fungus infection.

The evidence of record at the time of the April 1997 Board 
decision also contained VA examination reports.  A November 
1994 dental examination report notes that the veteran had 
been edentulous since 1980 and had never worn dentures.  It 
was further noted that the veteran had a history of 
periodontal disease.  The diagnosis noted was that the 
veteran was edentulous with severe resorption of the 
maxillary and mandibular alveolar ridge making his ability to 
wear dentures nearly impossible.  

A general medical examination report dated in November 1994 
notes a medical history, apparently provided by the veteran, 
of chronic dermatitis of the hands and feet in service in 
1955.  He complained of chronic itchiness with thickening of 
the skin on the palms of the hands and on the soles of the 
feet, with frequent cracking of the skin and hemorrhaging.  
The condition had remained chronic and had never cleared.  
His toenails had been chronically thick and discolored since 
1955.  On examination of the hands, there was lichenification 
of the skin of the palms of the hands with cracking and some 
hemorrhage.  Examination of the feet revealed onychomycosis 
of the toenails with thickening and yellow discoloration.  
There was lichenification and cracking of the skin of the 
soles of both feet.  There was lichenification and 
disclamation of the skin between the toes of both feet.  
Examination of the veteran's mouth showed that he was 
edentulous and it was noted that he had lost his teeth in the 
past due to pyuria.  The relevant diagnoses were chronic 
dermatitis (probably fungal), feet and hands with 
lichenification, and onychomycosis of the toenails.

A hearing was held in June 1995 before a Hearing Officer at 
the RO.  The veteran testified that he had started having 
trouble with his teeth around 1956.  He claims his teeth were 
really loose and that he did not have this dental problem 
before service.  He stated that his teeth fell out after 
service, not during military service.  According to the 
veteran, he had gum disease which resulted in his tooth loss.  
The veteran testified that his teeth were all pulled around 
1979.  He also testified that he first noticed a skin 
disorder on his feet while in service and aboard a barge.  In 
addition, his skin problems on his hands started to bother 
him six months to one year after service.  The veteran stated 
that he initially was treated by a private dermatologist, 
"Dr. Maha Jerin" in October 1989.  (See note above the 
treatment records from Dr. Mohajerin.)

Based on the above evidence of record, the Board rendered its 
decision in April 1997.  The Board, in pertinent part, denied 
service connection for loss of teeth and service connection 
for a skin disorder of the hands and feet.  Both issues were 
denied on the basis that the claims were not well grounded.  

II.  Analysis

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

After reviewing the record and considering all of the 
evidence before the Board at the time of the 1997 decision, 
the Board finds that there was no clear and unmistakable 
error in that decision denying service connection for loss of 
teeth and a skin disorder of the hands and feet.  The correct 
facts, as they were known at the time, were before the Board.  
In addition, the statutory and regulatory provisions extant 
at the time were correctly applied.

The following regulations were in effect at the time of the 
April 1997 Board decision.  Service connection basically 
meant that the facts established that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303(a) (1996).  
Service connection could be granted for any disease diagnosed 
after discharge, when all the evidence established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1996).  In addition, a chronic disease listed in section 
3.309 would be considered to have been incurred in service 
even though there was no evidence of such disease during the 
period of service.  However, eczema, fungus infections of the 
skin, gingivitis and gum disease are not considered to be 
chronic diseases.  38 C.F.R. § 3.309(a) (1996).

In regard to the issue of service connection for a dental 
disability, the regulation in effect at the time of the April 
1997 Board decision provided that service connection for 
dental disabilities will be established by service records, 
documentary evidence in the form of reports of examinations 
(dental or physical), duly certified statements of dentists 
or physicians, or certified statements of fact from two or 
more disinterested parties.  The disability must be shown to 
have been incurred in or aggravated by service.  38 C.F.R. 
§ 3.382(a) (1996).  Gingivitis is not considered a disease 
entity and is not ratable.  Diagnosis of pyorrhea in service 
after a reasonable period of service will require 
confirmation by a VA examination, including X-ray, before 
grant of service connection, unless examination is 
contraindicated by factors such as extraction of all 
pyorrhectic teeth.  Pyorrhea shown during service after a 
reasonable period of service, involving one or more teeth 
necessitating extraction, is a sufficient basis for grant of 
service connection for the tooth or teeth involved.  38 
C.F.R. § 3.382(c) (1996).

The Board had the veteran's service medical records and the 
records of treatment thereafter.  The service medical records 
are negative for complaints of, treatment for or any 
diagnosis of a skin disorder on the hands or feet.  There is 
also no notation of treatment or diagnosis of gum disease or 
gingivitis, with resulting loss of teeth.  Although the 
medical evidence received prior to the April 1997 Board 
decision shows diagnoses of chronic dermatitis of the feet 
and hands, eczema on the hands, chronic fungus infection of 
the hands and feet, a history of periodontal disease, and 
that the veteran had been edentulous since 1980, the evidence 
at that time did not relate any of these disorders to the 
veteran's service.

The veteran argues that he had "gum disease" during service 
which resulted in his current edentulous state.  He further 
argues that his current skin problems of the hands and feet 
began during service.  However, at the time of the April 1997 
Board decision, there was no competent evidence of record of 
a nexus between the veteran's edentulousness and skin 
problems and his period of service.  The earliest evidence of 
record of a skin disorder of the hands and feet is dated in 
1989.  Thus, the evidence of these conditions is many years 
after separation from service and there is no competent 
medical evidence of a nexus to service.  The Board finds that 
its decision in April 1997 that the claims were not well 
grounded and must be denied did not contain clear and 
unmistakable error.

The Board acknowledges that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Although the VCAA eliminated the concept of a well-grounded 
claim, such a concept was viable law in April 1997 at the 
time of the Board decision at issue.  Accordingly, the fact 
that the Board denied the claims for service connection for 
loss of teeth and service connection for a skin disorder of 
the hands and feet on the basis that they were not well-
grounded claims does not constitute clear and unmistakable 
error.  As noted above, review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  
Therefore, because the well-grounded concept was not 
eliminated until November 2000, the VCAA is not applicable to 
a determination of whether the April 1997 Board decision 
contained clear and unmistakable error.

In view of the foregoing, the April 1997 Board decision did 
not contain clear and unmistakable error.  Accordingly, the 
moving party's motion with respect to the April 1997 Board 
denial of service connection for loss of teeth and a skin 
disorder of the hands and feet must be denied.


ORDER

The motion to revise or reverse an April 1997 Board decision 
denying claims for service connection for loss of teeth and a 
skin disorder of the hands and feet, on the grounds of clear 
and unmistakable error, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



